Title: To James Madison from James Leander Cathcart, 5 September 1815
From: Cathcart, James Leander
To: Madison, James


                    
                        Sir,
                        Washington Septr. 5th. 1815
                    
                    On my return from Phila. I was hond. with your communication of the 16th. Ulto. & found that Mrs. Cathcart had given an order for the delivery of the wine to the person whom you directed to receive it, & according to your request I now inclose the acct. of cost & charges amt, $1696.33/100.
                    I have taken passage in the Brig Savage for Gibraltar on my way to Cadiz where I mean to establish myself & to then return for a part of my family

and would be happy to receive your & Mrs. Madisons commands prior to my departure which in all probability will take place between the 15th & 18th. inst. I have the honor to continue with the greatest respect Sir Your most devoted Servt.
                    
                        
                            James Leander Cathcart
                        
                    
                